Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about June 16, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree and criminal possession of a weapon in the fourth degree, and placed her with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence disproved the defense of justification beyond a reasonable doubt. Concur—Buckley, P.J., Tom, Mazzarelli, Marlow and Catterson, JJ.